 

Exhibit 10.1

EIGHTH LOAN MODIFICATION AGREEMENT

This Eighth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of September 30, 2010, and is effective as of August 31, 2010,
by and between SILICON VALLEY BANK, a California corporation with a loan
production office located at 2400 Hanover Street, Palo Alto, CA 94304 (“Bank”)
and MERU NETWORKS, INC., a Delaware corporation with its chief executive office
located at 894 Ross Drive, Sunnyvale, California 94089 (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of January 29, 2007,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of January 29, 2007, between Borrower and Bank, as amended by a certain First
Loan Modification Agreement dated as of November 30, 2007, between Borrower and
Bank, as further amended by a certain Second Loan Modification Agreement dated
as of July 30, 2008, between Borrower and Bank, as further amended by a certain
Third Loan Modification Agreement dated as of November 30, 2008, between
Borrower and Bank, as further amended by a certain Fourth Loan Modification
Agreement dated as of February 26, 2009, between Borrower and Bank, as further
amended by a certain Fifth Loan Modification Agreement dated as of April 27,
2009, between Borrower and Bank, as further amended by a certain Sixth Loan
Modification Agreement dated as of March 22, 2010, between Borrower and Bank,
and as further amended by a certain Seventh Loan Modification Agreement
(“Seventh Amendment”) dated as of June 29, 2010, between Borrower and Bank (as
amended, the “Loan Agreement”). Capitalized terms used but not otherwise defined
herein shall have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and that certain Intellectual
Property Security Agreement dated as of January 29, 2007, between Borrower and
Bank (the “IP Security Agreement” and together with the Loan Agreement and any
other collateral security granted to Bank, the “Security Documents”).
Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations, shall be referred to as the “Existing
Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1. The Loan Agreement shall be amended by deleting Section 6.9(a) thereof
(entitled “Minimum Bookings”) in its entirety and replacing such Section 6.9(a)
with the following:

“         [Reserved].”

 

  2. The Loan Agreement shall be amended by deleting Section 6.9(b) thereof
(entitled “Adjusted Quick Ratio”) in its entirety and replacing such
Section 6.9(b) with the following:

“        (b) Adjusted Quick Ratio. (i) Commencing with the month ended March 31,
2009 through and including the month ending July 31, 2010, an Adjusted Quick
Ratio of at least 0.70:1.00, and (ii) commencing with the month ending
August 31, 2010 and thereafter, an Adjusted Quick Ratio of at least 1.5:1.00.”

 

  3. The Loan Agreement shall be amended by deleting the definition of
“Revolving Line Maturity Date” appearing in Section 13.1 thereof and replacing
it with the following definition:

“         “Revolving Line Maturity Date” is the earliest of (a) October 31,
2010, or (b) the occurrence of an Event of Default.”



--------------------------------------------------------------------------------

 

  4. The Compliance Certificate appearing as Exhibit E to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit A hereto.
All references in the Loan Agreement to the Compliance Certificate shall be
deemed to refer to Exhibit A hereto.

4. FEES. Borrower shall pay to Bank a modification fee equal to One Thousand Two
Hundred Dollars ($1,200.00), which fee shall be due on the date hereof and shall
be deemed fully earned as of the date hereof. Borrower shall also reimburse Bank
for all legal fees and expenses incurred in connection with this amendment to
the Existing Loan Documents.

5. RATIFICATION OF INTELLECTUAL PROPERTY SECURITY AGREEMENT. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
the IP Security Agreement and acknowledges, confirms and agrees that said IP
Security Agreement contains an accurate and complete listing of all Intellectual
Property Collateral as defined in said IP Security Agreement, which shall remain
in full force and effect.

6. RATIFICATION OF REPRESENTATIONS AND WARRANTIES. Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
a certain Representations and Warranties dated as of January 9, 2007, between
Borrower and Bank (the “Representations and Warranties”), and acknowledges,
confirms and agrees the disclosures and information Borrower provided to Bank in
the Representations and Warranties have not changed, as of the date hereof,
except (a) that Borrower has an additional subsidiary, Meru Networks
International, Inc., a Delaware corporation, (b) that Borrower’s chief executive
address is 894 Ross Drive, Sunnyvale, California 94089, and (c) as set forth on
Annex A of the Seventh Amendment.

7. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either Borrower or any other Person, shall be deemed to violate the rights of
Bank under the Code.

8. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

9. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Bank and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.

10. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

11. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.



--------------------------------------------------------------------------------

 

12. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Bank (including a Bank subsidiary) or in transit to any of them. At
any time after the occurrence and during the continuance of an Event of Default,
without demand or notice, Bank may set off the same or any part thereof and
apply the same to any liability or obligation of Borrower even though unmatured
and regardless of the adequacy of any other collateral securing the loan. ANY
AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT
TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF
BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

13. JURISDICTION/VENUE. Borrower accepts for itself and in connection with its
properties, unconditionally, the exclusive jurisdiction of any state or federal
court of competent jurisdiction in the State of California in any action, suit,
or proceeding of any kind against it which arises out of or by reason of this
Loan Modification Agreement. NOTWITHSTANDING THE FOREGOING, BANK SHALL HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION WHICH BANK DEEMS NECESSARY OR APPROPRIATE IN
ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE BANK’S RIGHTS AGAINST
BORROWER OR ITS PROPERTY.

14. CONFIDENTIALITY. Bank may use confidential information for the development
of databases, reporting purposes, and market analysis, so long as such
confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of the Loan
Agreement.

15. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

 

This Loan Modification Agreement is executed under the laws of the State of
California as of the date first written above.

 

BORROWER:      BANK: MERU NETWORKS, INC.      SILICON VALLEY BANK By:   

/s/ Brett White

     By:   

/s/ Nick Tsiagkas

Name:    Brett White      Name:    Nick Tsiagkas Title:    CFO      Title:   
Relationship Manager